Sears, Chief Justice.
In this pre-trial habeas action, the appellant, Dick Boyd, contended that he was entitled to be released from custody because he had not been taken before a “judicial officer authorized to receive an affidavit and issue a warrant”1 within 48 hours of his warrantless arrest as required by OCGA § 17-4-62. Boyd, however, was indicted shortly after he brought his habeas action, thus rendering moot any question regarding whether he should have been brought before a *301neutral factfinder2 3under OCGA § 17-4-62.3 Accordingly, the trial court properly denied his petition for habeas relief.
Decided November 20, 2006.
Dick L. Boyd, pro se.
Emily E. Garrard, R. Jonathan Hart, for appellee.

Judgment affirmed.


All the Justices concur.


 OCGA§ 17-4-62.


 Dean v. State, 250 Ga. 77, 81 (295 SE2d 306) (1982) (purpose of OCGA § 17-4-62 is simply “to insure that the arrest and continuing detention of an accused is reviewed by a neutral factfinder”).


 See Ross v. Lemacks, 264 Ga. 839 (452 SE2d 109) (1995) (although OCGA § 17-4-26 provides that a defendant must be released from custody if not provided a commitment hearing within 72 hours of his arrest pursuant to a warrant, a defendant’s indictment moots question of whether he should have been brought before a judicial officer within 72 hours).